Dykman, J.
The order from which this appeal is taken is so obviously just that there would seem to be no legal impediment in the way of its affirm*954ance. After C. P. Huntington had proved his large claim before the referee appointed to receive the same, he and his lawyers ascertained that they had omitted to prove three certificates showing an advance of $4,000 to the reorganization trustees. Such omission was plainly inadvertent, and the claim manifested by the certificates was as plainly honest. Thereupon an application was made, and granted, to open the proofs and permit proof of the claim to be made, which was done; subsequently the report of the referee in relation to the certificates was confirmed, and the claim was allowed. It is unnecessary to go over the case, and we find no violation of legal principles in making the order. Neither do we find any violation of the stipulations entered into by the counsel of Huntington, and, if the order relieves him in any way from the effect of such stipulations, it is in the interest of justice, and should be affirmed, with $10 costs and disbursements.